Citation Nr: 1624633	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-37 554	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and depression.

2. Entitlement to service connection for headaches.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The case has certified to the Board by the Seattle, Washington, VARO as evidence in the file indicates that the Veteran resides in Washington State.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a preliminary matter the Board notes that the Veteran was previously denied service connection for schizophrenia in a June 2006 RO decision.  However, in November 2014 service treatment records that were previously missing from the claims file were procured, including an entrance physical examination report on which the Veteran reported he had "nervous trouble."  These service treatment records were not associated with the claims file at the time of June 2006 RO decision.  

Ordinarily, once a VA decision becomes final, the Veteran must submit new and material evidence to reopen the claim.  38 C.F.R. § 3.156 (2015).  However, where, as here, VA has issued a decision on a claim, and subsequently received relevant official service department records that were not associated with the claims file at the time of the VA decision at issue, VA will reconsider the claim rather than require the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Accordingly, because "nervous trouble" is a broad term that may encompass a range of mental health symptoms, the Veteran's original claim of service connection for schizophrenia is being reconsidered.

Additionally, Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  A review of the Veteran's private and VA treatment records reveal that the Veteran has been diagnosed with paranoid schizophrenia with depression, as well as depression not otherwise specified.  As such, in order to account for all of the Veteran's mental health symptoms, the Veteran's claims of entitlement to service connection for schizophrenia and depression have been re-characterized as a claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and depression.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that in August 2013 the Veteran submitted documentation regarding a schizophrenia study he was participating in at the VA Puget Sound Healthcare System in Seattle, Washington.  With this documentation he also submitted a statement indicating that he had submitted all the documentation that he had with regard to his schizophrenia, but that VA could contact Ms. K.A. or social worker Ms. S.P. at the "Puget Sound Healthcare System," although he does not specifically identify the VA Puget Sound Healthcare System.  Additionally, further review of the claims files reveals 2005 and 2006 VA Puget Sound Healthcare treatment records.  It is unclear whether the Veteran is receiving additional medical care for other conditions through VA, including his headaches.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has indicated that he is receiving medical treatment at a VA facility for at least one of the claimed disorders on appeal, and it unclear whether he is also receiving treatment for his headaches there as well, remand of this claim is required so that any outstanding VA treatment records may be procured.

Additionally, an April 2005 private treatment record indicates that the Veteran has paranoid schizophrenia that began in 1976.  Moreover, a June 1992 private treatment record from Dr. K.M. indicates that prior to beginning to treat the Veteran in August 1991, the Veteran was at that time taking medication for depression and hallucinations, and that it was clear to that treating physician that the Veteran had psychosis and depression before he met the Veteran.  However, Dr. K.M. admitted that he did not have the medical history to assess the origins of the Veteran's mental health history at that time.  Finally, there is a March 2005 VA treatment record in which the Veteran's social worker comments on the Veteran's experiences in service, specifically that the Veteran denied paranoia prior to service but then after he entered service he believed that the military was withholding information from him and other new recruits, and there was a lot of "mystery about the paperwork he was forced to sign during service."  The Veteran also indicated that he found the yelling of his training officers tended to "exacerbate internal yelling and critical/condemning voices" to the point where "hallucinations and their trigger became inseparable," and that this caused the Veteran intense fear.  However, the Veteran's VA social worker indicated that the yelling during basic training was in reality likely to have been within a range that could be expected of basic training, and found that it was less likely the Veteran had PTSD, but more likely that the "stress of the military setting exacerbated an underlying psychosis."

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record reveals that the Veteran has been diagnosed with both schizophrenia and depression, and there is evidence of record linking those conditions to the Veteran's time on active duty service.  However, there is insufficient competent medical evidence regarding medical nexus.  Accordingly, on remand the AOJ should schedule the Veteran for a VA examination and provide an etiology opinion as to the Veteran's acquired psychiatric disorder.

Finally, with regard to the Veteran's claim of entitlement to a TDIU, because the Veteran's pending service connection claims on appeal will have a substantial effect on the merits of his TDIU claim, these three claims are so inextricably intertwined that the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his acquired psychiatric disorder with schizophrenia and depression, as well as his headaches.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder with schizophrenia and depression.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's June 1976 entrance examination.

ii. The June 1992 treatment record from Dr. K.M.

iii. The Veteran's March 2005 treatment records.

iv. The Veteran's April 2005 private treatment records.

c. The examiner should identify all psychiatric disorders present and then, must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that a currently diagnosed acquired psychiatric disorder to include schizophrenia and depression began during active service or is otherwise related to a disease, injury or event in service.

If the examiner finds that there is clear and unmistakable (obvious and manifest) evidence that a psychiatric disorder preexisted the Veteran's military service, then the examiner should indicate whether there is also clear and unmistakable evidence that such preexisting disorder was NOT aggravated beyond the natural progression of such disorder in service.  

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric disorder on that personality disorder in service that resulted in a current acquired psychiatric disability.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




